[Cite as State ex rel. McCraw v. Dept. of Rehab & Corr., 2019-Ohio-2341.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State ex rel.                                          :
Jackie J. McCraw,
                                                       :
                 Relator,
                                                       :                    No. 18AP-311
v.
                                                       :         (REGULAR CALENDAR)
Ohio Department of Rehabilitation
and Correction,                                        :

                 Respondent.                           :




                                           D E C I S I O N

                                      Rendered on June 13, 2019


                 On brief: Jackie J. McCraw, pro se.

                 On brief: Dave Yost, Attorney General, and George Horvath,
                 for respondent.

                                            IN MANDAMUS
DORRIAN, J.
        {¶ 1} In this original action, relator, Jackie J. McCraw, requests a writ of
mandamus ordering respondent, Ohio Department of Rehabilitation and Correction, to
provide him with an "additional 138 days of jail time credit as he was waiting to be
transported from the Summit County jail on March 22, 2017 until he was actually delivered
to the Respondent on August 1, 2017."
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate recommends this court
deny relator's request for a writ of mandamus.
No. 18AP-311                                                                              2


       {¶ 3} No party has filed objections to the magistrate's decision. The case is now
before this court for review.
       {¶ 4} No error of law or other defect is evident on the face of the magistrate's
decision. Therefore, we adopt the findings of fact and conclusions of law contained therein.
Accordingly, relator's complaint for a writ of mandamus is dismissed. Furthermore, any
remaining motions are rendered moot.
                                                                         Action dismissed.
                            BROWN and SADLER, JJ., concur.
No. 18AP-311                                                                            3


                                     APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT



The State ex rel.                           :
Jackie J. McCraw,
                                            :
               Relator,
                                            :
v.                                                               No. 18AP-311
                                            :
Department of Rehabilitation                                (REGULAR CALENDAR)
and Correction,                             :

               Respondent.                  :



                          MAGISTRATE'S DECISION

                               Rendered on March 13, 2019


               Jackie J. McCraw, pro se.

               Dave Yost, Attorney General, and George Horvath, for
               respondent.


                                    IN MANDAMUS

      {¶ 5} Relator, Jackie J. McCraw, has filed this original action requesting that this
court issue a writ of mandamus ordering respondent, Ohio Department of Rehabilitation
and Correction, to provide him with an "additional 138 days of jail time credit as he was
waiting to be transported from the Summit County jail on March 22, 2017 until he was
actually delivered to the Respondent on August 1, 2017."
No. 18AP-311                                                                               4


Findings of Fact:
       {¶ 6} 1. Relator is an inmate currently incarcerated at Richland Correctional
Institution.
       {¶ 7} 2. Relator filed this mandamus action on May 1, 2018.
       {¶ 8} 3. Relator attached to his complaint a copy of the letter he sent to respondent
explaining that his jail-time credit had not been properly credited as well as respondent's
reply explaining that it had been properly calculated.
       {¶ 9} 4. Respondent has filed certified evidence which includes the July 13, 2018
affidavit of Shannon Castlin, the correctional records sentence computation auditor for
respondent. Attached to her affidavit is a copy of the official sentence computation as well
as copies of the journal entries from the trial court which she references. Specifically,
Castlin's June 19, 2018 letter to the Ohio Attorney General's office explains the computation
of relator's sentence. Specifically, that letter provides:
               Inmate McCraw was admitted on 11-9-2004 assigned #474-
               094 he was final released from Post Release Contal on 3-22-
               2010. Later he was admitted on 9-15-2014 from Summit Co
               assigned #A661-105 with the following cases:

               CR2012113271, Summit Co, Possession, 1 year
               CR2013082274, Summit Co, Breaking and Entering, 1 year
               CR2014061601, Summit Co, Possession, 1 year

               The above cases were ordered by the court to run consecutive
               to each with an aggregate total sentence of 36 months with 84
               days of jail time credit.

               Later inmate McCraw was granted Judicial Release on 9-30-
               15. He later violated the terms of his community control and
               Judge Rowlands terminated inmate McCraw from the
               program and re-imposed the 36 month sentences on
               March 22, 2017 on Summit Co cases CR2012113271,
               Cr2013082274 and CR2014061601 granting 95 day's jail time
               credit in the sentencing entry. Our office applied 476 days
               which includes 95 days' jail credit and 381 day's prison time
               for these cases. Please see attracted.

               While on Judicial Release inmate McCraw picked up two
               more cases out of Summit Co cases CR2017031039 and
               CR2017061964 and he was brought into our custody on 8-1-
               2017 on the above mention cases assigned #A701-198. He was
No. 18AP-311                                                                             5


                sentenced on July 25, 2017 to the following on the above
                mention cases:

                CR2017031039, Summit Co, Burglary, 1 year

                With 132 days of jail time credit per the journal entry with
                conveyance time of 6 days totaling 138 days.

                CR2017061964, Summit Co, Breaking and Entering, 1 year

                With 57 days of jail time credit per the journal entry with
                conveyance time of 6 days totaling 63 days.

                Our office applied 6 days of conveyance on each case, as they
                are running concurrent to each other, giving a total credit of
                138 days on case CR2017031039 and 63 day's credit on case
                CR2017061964. CR2017061964 is the controlling of the two
                which is ordered consecutive to cases CR2012113271,
                CR2013082274, and CR2014061601 for aggregated total of 48
                months with jail time credit of 539 days. See bottom
                annotation on update and correction.

                The Judge has granted the credit that is in question on case
                CR2017031039. The inmate has filed a jail time credit motion
                with the courts on cases CR2017031039 and CR2017061964
                which were denied. Base on the journal entries considering
                the    above     cases    CR2017061964,       CR2012113271,
                CR2013082274, and CR2014061601 138 days in addition to
                476 days' equals 539 days which is display on the update and
                correction.

                At this point Inmate McCraw expiration of stated term is 11-
                14-2019 which includes 85 days of earned credit.

(Sic Passim.)
       {¶ 10} 5. Castlin also noted she had contacted Judge Rowlands' court to make sure
relator had received all his credit. She was informed he had. Thereafter, Castlin contacted
Judge Lanzinger's court to ensure that relator had received the proper number of days
credit in the two more recent cases. The court's bailiff reviewed the records and then
notified Castlin that the days had been calculated properly.
       {¶ 11} 6. Briefs have been filed in this case and the matter is currently before the
magistrate to review.
No. 18AP-311                                                                                  6


Conclusions of Law:
       {¶ 12} For the reasons that follow, it is this magistrate's decision that relator has not
demonstrated that he is entitled to a writ of mandamus because he cannot show that
respondent has a clear legal duty to provide him with an additional 138 days of jail-time
credit. As such, it is this magistrate's decision that this court should deny relator's request
for a writ of mandamus.
       {¶ 13} The evidence presented by respondent speaks for itself. In attempting to
determine wherein the confusion lies, the magistrate believes relator's confusion could
arise from the fact that his sentences in the first three cases run consecutive to each other
while his sentences in the second two cases run consecutive to the first three cases, but
concurrent to each other. It appears that relator believes the 138 days of jail-time credit
which has been applied should be applied a second time. However, that is not the case.
       {¶ 14} Finding that respondent's evidence adequately explains the calculation of
relator's jail-time credit and finding no error in those calculations, the magistrate finds that
relator has not demonstrated that respondent has improperly calculated his jail-time credit,
and this court should deny relator's request for a writ of mandamus.



                                               /S/ MAGISTRATE
                                               STEPHANIE BISCA




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).